Citation Nr: 0842357	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  96-16 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service connected hypertension.

2.  Entitlement to service connection for a chronic bilateral 
knee disability, claimed on a direct basis and as secondary 
to service connected chronic lumbar strain.

3.  Entitlement to service connection for a chronic left hip 
disability, claimed on a direct basis and as secondary to 
service connected chronic lumbar strain.

4.  Entitlement to service connection for a chronic cervical 
spin disability, claimed on a direct basis and as secondary 
to service connected chronic lumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to June 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1999, May 2001, and December 2004 
rating decisions by the Montgomery, Alabama, Regional Office 
(RO) of the United States Department of Veterans Affairs 
(VA).  

The July 1999 decision denied service connection for 
bilateral knee and left hip disabilities.  The veteran 
offered testimony on these issues before one of the 
undersigned Veterans Law Judges in a May 2000 hearing held at 
the RO.  In March 2001, the Board remanded the issues to the 
RO for further development.

During the course of that remand, service connection for a 
cervical spine disability was denied in a May 2001 decision, 
while an evaluation in excess of 10 percent for hypertension 
was denied in a December 2004 decision.  

In August 2007, the veteran again testified before one of the 
undersigned Veterans Law Judges at a personal hearing held at 
the RO.  His wife also testified.

The matter came before the Board again in March 2008.  At 
that time, the Board denied two issues on appeal pertaining 
to evaluations assigned for the veteran's service connected 
lumbar spine disability; these issues are not addressed 
further herein.  The Board also remanded for additional 
development three issues dealing with claims for service 
connection for disabilities involving the knees, the left hip 
and the cervical spine.  The matter involving the evaluation 
of disability due to hypertension was remanded, pursuant to 
Manlicon v. West, 12 Vet. App. 238 (1999), for provision of a 
statement of the case.  The hypertension matter was addressed 
in a May 2008 Supplemental Statement of the Case, and the 
veteran returned a VA Form 9 in June 2008, perfecting his 
appeal as to this issue.  All these issues have now been 
returned to the Board for further appellate consideration.

The issues of service connection for bilateral knee, left 
hip, and cervical spine disabilities are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

Hypertension is manifested by a history of diastolic pressure 
predominantly 100 or more, with continuous medication 
required for control; diastolic pressures are not 
predominantly 110 or more.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
hypertension are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.3, 
4.104, Diagnostic Code 7101 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Here, May 2004 correspondence to the veteran informed him of 
the elements of a claim for increased evaluation, the 
evidence and information needed to substantiate his claim, 
and the respective responsibilities of VA and the veteran in 
obtaining such.  It did not provide detailed information on 
the criteria applicable to evaluation of hypertension; these 
criteria include specific measurements and test results which 
the veteran would not be able to meet merely through a 
showing of generalized worsening of his disability or its 
impact on his daily and work activities.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The letter also did not 
address the manner in which VA assigns evaluations and 
effective dates.  The Board finds, however, that the matter 
decided below may be addressed at this time, without further 
remand, because any errors in notice are not prejudicial, and 
because the veteran has been provided all the information 
necessary to allow a reasonable person to substantiate these 
claims.  The veteran has clearly indicated his actual 
knowledge of the applicable criteria, as he detailed while 
presenting argument in his February 2005 Notice of 
Disagreement.  Moreover, in March 2006 correspondence, VA 
provided general information regarding how VA assigns 
evaluations and effective dates.  Subsequent to his notice 
and the demonstration of the veteran's awareness of the 
criteria, the claim was readjudicated in a May 2008 
supplemental statement of the case.  While the appellant did 
not receive full notice prior to the initial decision, after 
pertinent notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims.

VA additionally has a duty to assist the veteran in the 
development of the claim.  This duty includes assisting the 
veteran in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that here all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  VA provided an 
examination in October 2004, and has associated VA treatment 
records with the file.  Neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Hypertension

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found.  This 
practice is known as "staged" ratings."  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Here, however, 
continuity of symptoms is shown without fluctuation in 
severity, and staged ratings are therefore not appropriate.

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Hypertension is evaluated under Diagnostic Code 7101, found 
at 38 C.F.R. § 4.104.  This provision assigns a 10 percent 
rating for disability due to hypertension when there is 
diastolic pressure predominantly 100 or more, or; systolic 
pressure predominantly 160 or more, or; for an individual 
with a history of diastolic pressure predominantly 100 or 
more who requires continuous medication for control.  
Hypertensive vascular disease with diastolic pressure 
predominantly 110 or more, or; systolic pressure 
predominantly 200 or more, is rated 20 percent disabling.  
Hypertensive vascular disease with diastolic pressure 
predominantly 120 or more is rated 40 percent disabling.  
Hypertensive vascular disease with diastolic pressure 
predominantly 130 or more is rated 60 percent disabling.  
Note (1) to Diagnostic Code 7101 provides that hypertension 
or isolated systolic hypertension must be confirmed by 
readings taken two or more times on at least three different 
days.  For purposes of this section, the term hypertension 
means that the diastolic blood pressure is predominantly 
90mm. or greater, and isolated systolic hypertension means 
that the systolic blood pressure is predominantly 160mm. or 
greater with a diastolic blood pressure of less than 90mm.  
Note (2) provides that hypertension that is due to aortic 
insufficiency or hyperthyroidism, which is usually the 
isolated systolic type, is to be rated as part of the 
condition causing it rather than by a separate rating.  Note 
(3) to Diagnostic code 7101 provides that hypertension is to 
be rated separately from hypertensive heart disease and other 
types of heart disorders.  38 C.F.R. § 4.104.  

At the October 2004 VA examination, blood pressure readings 
of 160/112, 172/114, and 157/91 were obtained.  The veteran 
reported that he had changed his medications a week prior; he 
did not recall the name of the new medicine.  He reported 
some dizziness on occasion with the new regimen, particularly 
when standing.  The examiner diagnosed essential 
hypertension, not well controlled on the new medication.  The 
doctor stated it was clear that adjustment of the medication 
was needed.

Review of VA treatment records before and after the 
examination shows that the October 2004 examination was the 
only time that the diastolic pressures exceeded 110.  
Pressures were 160/98 in July 2003, 140/90 and 169/103 in 
September 2004, 168/108 and 162/104 in April 2005, 152/92 in 
October 2005, and 157/90 in November 2005.  The large 
majority of diastolic pressure readings, 80 percent, are 
below the 110 mm level, and hence it cannot be said that 
diastolic pressure are predominantly greater than 110.  The 
Board notes that doctors reported incomplete compliance with 
the medication regimen at times, or instances when readings 
were taken when the veteran could not take his medication 
because of laboratory tests.  The obtained results on these 
occasions still fell below the level required for a grant of 
an increased, 20 percent evaluation.  As only isolated and 
exceptional diastolic blood pressure readings over 110 mm are 
shown, the claim for increase must be denied given that the 
preponderance of the evidence does not support the presence 
of readings of predominantly 110 or higher.  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
hypertension is denied.


REMAND

The March 2008 Board remand instructed the RO to contact Dr. 
R, the veteran's treating physician at the VA Medical Center 
(VAMC) in Tuskegee, Alabama, and request that he provide a 
statement of his opinion regarding a nexus between the 
service connected low back disability and the claimed 
bilateral knee, left hip, and cervical spine conditions.  The 
veteran and his spouse testified at the August 2007 hearing 
that Dr. R had expressed to them that there was a causal 
relationship, but this was not reflected in his treatment 
notes.

As the veteran's representative correctly pointed out in the 
August 2008 brief, the RO, through the AMC, does not appear 
to have made any attempt to contact Dr. R and obtain his 
statement.  The VA examination request following the Remand, 
which copied verbatim the Remand instruction, does contain 
the instruction, but refers to the doctor as "Dr. R. of the 
Tuskegee VA Medical Center" without providing any further 
identifiers.  The examination request also does not make 
clear that contacting Dr. R. for an opinion is a separate 
task from the performance of the requested VA examinations.  
Therefore, the Board finds that the RO did not fully comply 
with the Board's remand instructions, thereby constituting a 
violation under Stegall v. West, 11 Vet App. 268 (1998).  The 
veteran has a right to compliance with the remand order, and 
VA has a duty to ensure compliance with such.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact Dr. R of VAMC 
Tuskegee, fully identified in the August 
2007 Travel Board hearing transcript, and 
request that he provide a statement 
regarding whether he believes it is at 
least as likely as not that there is a 
causative relationship between the 
veteran's service connected low back 
disability and his current cervical spine, 
left hip, and/or bilateral knee 
disabilities.

If Dr. R is no longer available, either at 
VAMC Tuskegee or another VA facility, this 
must be documented and any inability to 
comply with the Remand instruction should 
be adequately explained.

2.  The RO should review the claims file 
to ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the veteran and his 
representative the requisite time period 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




________________________			______________________
DENNIS F. CHIAPPETTA 			RICHARD C. THRASHER  	 
Veterans Law Judge 				Veterans Law Judge 
Board of Veterans' Appeals 			Board of Veterans' 
Appeals



_________________________________________
WAYNE BRAEUER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


